UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-8175


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWNSY DEVON MITCHELL,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:03-cr-00009-JRS-1)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawnsy Devon Mitchell, Appellant Pro Se.        Laura Colombell
Marshall, Stephen Wiley Miller, Elizabeth Wu, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawnsy      Devon   Mitchell     appeals     the   district   court’s

order    denying   his    motion    to   reduce    his    sentence    pursuant    to

18 U.S.C. § 3582(c)(2) (2006).               Because his appeal is moot, we

dismiss the appeal.

            Mitchell      pleaded    guilty       in   April     2003.     He     was

sentenced    to    ninety      months’   imprisonment      and     five   years   of

supervised release.           Mitchell served his active sentence and was

released on November 18, 2009, while this appeal was in abeyance

pending    decision      in    another   appeal.         Because     Mitchell     has

completed the confinement portion of his sentence, his argument

that the district court abused its discretion in denying his

motion for reduction of sentence is moot. *

            Accordingly, we dismiss the appeal as moot.                    We deny

Mitchell’s motion to appoint counsel.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          DISMISSED




     *
       Our decision is without prejudice to any future motion
Mitchell may file for early termination of supervised release
pursuant to 18 U.S.C. § 3583(e)(1) (2006).



                                         2